PER CURIAM.
We affirm the judgment and sentence entered upon revocation of the appellant’s probation. The appellant contends that the court lacked jurisdiction. He argues that the warrant for violation of probation was issued more than eighteen months from the date he maintains should be used to start the computation of the probation period.
The court ordered appellant to serve ninety days in the county jail as a special condition of probation, with a credit for fifteen days time served. Appellant argues that this fifteen day period made the warrant untimely.
We reject this contention. The probationary term commenced on the date it was imposed. Although the court worded the special condition in terms of a credit for the time served, rather than stating, for example, that the defendant spend seventy-five days in custody with no credit, is of no significance to the computation of the probationary period and did not cause it to commence earlier. Clearly, the credit was to be applied to appellant’s release date under the special condition, not to the eighteen month term of probation. There is nothing in this record indicates a contrary intent.
HERSEY, C.J., and STONE, J., concur.
ANSTEAD, J., dissents without opinion.